By the Court.
The court of Chancery had jurisdiction of the case, and might have proceeded to a final decree, after the proper preliminary steps,’ it might have assigned counsel, to the appellant, and have conformed to the other provisions of the act, prescribing the mode of conducting suits for freedom. (b) The decree is therefore reversed, and the cause is to be sent back to the *336Chancery court of Williamsburg, with directions to the court, to appoint counsel for the appellant, and to proceed to a final decree on the merits.

 Ch. 124. 1 Men. Code.